Citation Nr: 1615539	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  15-03 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a sinus disorder, to include sinusitis and rhinitis.

6.  Entitlement to an initial compensable rating for left thumb sprain.

7.  Entitlement to an initial rating in excess of 20 percent for lumbar strain.

8.  Entitlement to an initial rating in excess of 10 percent for left shoulder degenerative joint disease.

9.  Entitlement to an initial compensable rating for bilateral feet onychomycosis.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1987 to September 1994 and in the U.S. Navy from June 2004 to September 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2012, February 2012, and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and a February 2014 rating decision by the VA RO in New Orleans, Louisiana.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

In March 2015, the Veteran testified at a video teleconference hearing before the undersigned.  A Board Hearing transcript (Tr.) of that proceeding is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I.  Right and Left Ankle Disability

The Veteran contends that he has disabilities of the right and left ankles that began during his active duty service.  At the March 2015 Board hearing, he testified that he had to perform a lot of heavy lifting and running in service, and that he may have injured his left ankle during field exercises.  See Board Hearing Tr. at 6.  He stated that he reported to sick call and was given an ace wrap and pain medication, and the Veteran's representative noted that the Veteran was treated for a left ankle sprain in October 1988.  Id. at 7, 27.  The Veteran stated that his ankle has never felt normal since, and that he has clicking and pain and requires a brace on both ankles.  Id. at 8.  He stated that he has been receiving treatment for his left ankle for about three or four years.  Id. at 11.  The Veteran and his representative also stated that he was treated for a right ankle sprain in 1992, and that he has had right ankle pain ever since then.  Id. at 29, 36.

The Veteran's service treatment records show that, on his May 1987 entrance examination, the lower extremities were noted to be normal.  In October 1988, the Veteran was seen for pain following trauma to his left ankle and was diagnosed with a sprain, and in November 1988 the Veteran was again seen for pain in his posterior ankle.  There was no redness, swelling, or tenderness.  In May 1992, the Veteran sprained his right ankle playing basketball.  Physical examination found very mild edema and tenderness, with no ecchymosis.  In a June 2004 Report of Medical History, the Veteran denied any impaired use of the legs or feet.  On the June 2004 entrance examination, the lower extremities and feet were found to be normal.  In a September 2007 Report of Medical History, the Veteran denied any impaired use of legs or feet or any foot trouble.  The September 2007 separation examination found normal feet and lower extremities.

Post-service, at a July 2012 private evaluation of the feet and ankles, the Veteran reported spraining his ankles and having ankle pain on a daily basis that hurts when he stands.  The Veteran was diagnosed with mild peroneal tendinitis and nonspastic gastroc equinus.  The Veteran's VA treatment records also show that he has complained of ankle pain and been prescribed ankle braces.  In November 2012, he was diagnosed with chronic bilateral ankle pain.  A January 2016 x-ray showed minimal spurring along the posterior aspect of the calcaneus in the left ankle.

The Veteran was afforded a VA examination in May 2011.  The VA examiner noted the Veteran's in-service treatment for ankle sprains, and diagnosed the Veteran with bilateral ankle sprain.  He found that bilateral ankle pain was not caused by or a result of service because the Veteran had a normal examination of both ankles, his X-rays were normal, and he had not missed any days of work or been treated for an ankle disability since service.

The Board finds that this VA examination opinion is not adequate.  The examiner did not appear to consider the Veteran's uncontradicted lay statements that his ankle pain began in service and that he has had chronic ankle pain and problems since then until the present, and instead relied on the absence of treatment records after separation from service as the basis for his rationale.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board erred by relying on a medical examiner who "ultimately relies not on the objective medical evidence, but rather the absence of such in reaching her opinion that the onset of the appellant's psychiatric symptoms did not occur during service"); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports, but instead relied on medical records to provide a negative opinion).

The Board therefore remands these issues in order to obtain a new VA examination and opinion prior to further adjudication.

II.  Right and Left Knee Disability

The Veteran also contends that he has a left knee disability that was aggravated by his service and a right knee disability that was incurred during service.  The Veteran testified in March 2015 that he had minor surgery to his knee prior to service due to a sprained knee incurred while playing basketball and that he did not have any serious problems with his knee until the strain caused by military training.  See Board Hearing Tr. at 52-53, 64.  He stated that having to frequently bend as a mechanic and the grueling physical training he went through aggravated his knee injury beyond the normal progression and that he still has knee pain.  Id. at 55, 60.  He said that he thought that he went to sick call in service for his left knee and reported that he now requires a cane and a knee brace.  Id. at 56-57.  Regarding the right knee, he stated that he twisted the knee in 1990 coming off of a vehicle, for which he received treatment in service.  Id. at 67.  He stated that since 1990 to the present he has had continuous pain, swelling, and flare-ups.  Id. at 75-76.  The Veteran also asserted that his disabilities of the feet, ankles, and radiculopathy have caused problems in his knees, and his representative indicated that his knee disability may be secondary to service-connected disabilities.  Id. at 61-62.  

The Veteran's service treatment records include a May 1987 Report of Medical History that notes a minor knee surgery at age 18 at Iberia General in New Iberia, Louisiana.  The examiner noted a negative arthroscopy of the left knee in 1983.  A May 1987 consultation taken in conjunction with the Veteran's entrance examination noted that the Veteran had a previous arthroscopy, which was apparently negative, when he injured his left knee playing basketball.  There was no locking, popping, catching, or swelling of the knee, and X-rays showed no fracture, dislocation, or degenerative changes; the impression was of a negative examination.  The May 1987 entrance examination found the lower extremities to be normal.  In September 1990, the Veteran reported right knee pain, and a follow up the next week noted that the Veteran still had pain, which was worse when walking.  A mild lateral collateral ligament sprain was suspected.  In a June 2004 Report of Medical History, the Veteran denied any impaired use of the legs or knee trouble.  On the June 2004 entrance examination, the lower extremities were found to be normal.  In a September 2007 Report of Medical History, the Veteran denied any impaired use of legs or feet.  The September 2007 separation examination found normal lower extremities.

The Veteran's VA treatment records show that he has current diagnoses for both the right and left knees.  In April 2013, he was fitted for a replacement knee brace and reported right knee pain.  In August 2013, he complained of right knee pain that had been present since his military service.  An October 2013 magnetic resonance imaging (MRI) of the left knee was negative for internal derangement, but showed possible prepatellar bursitis; the right knee showed no internal derangement with possible prepatellar bursitis.  In January 2014, the Veteran was treated for left knee pain that had existed "for years."  He reported that the original injury was in high school and that it was aggravated in the military.  He also reported that his right knee began hurting while on active duty and that he had buckling and sharp / stabbing pain.  A January 2016 x-ray showed mild atherosclerotic calcifications below the knee bilaterally.

The Veteran attended a May 2011 VA examination and reported that he hurt his left knee before he went into service and later had continued left knee pain in service.  The examiner diagnosed the Veteran with bilateral knee pain, but found that the left knee pain was not service connected because the Veteran had problems with surgery before service.  Regarding the right knee, the examiner noted that the Veteran was treated for a right knee injury in service in September 1990 and that he currently had degenerative joint disease with patellar spurring on x-rays, but stated that the disability was less likely than not related to service because the Veteran had not received any treatment for the right knee until 2011.

A January 2012 addendum opinion was obtained, and the examiner found that it was less likely than not that the left knee injury was permanently aggravated by military service, stating that the Veteran's left knee injury before service was a self-limiting condition with no need for follow-up visits and there was no further evidence of left knee symptoms until April 2011, indicating that there was no permanent aggravation of the left knee preexisting injury due to active duty service.  She also stated that the Veteran's current diagnosis of right knee degenerative joint disease was less likely than not related to military service because the right knee pain treated during service was self-limiting with no evidence of chronicity of a right knee condition during service or in the year proximal to service and no continuity of care until April 2011.  She explained that the disorder was more likely due to age and genetics.

The Board finds that these VA examination opinions are also not adequate to decide these claims at this time.  Specifically, the examiners did not appear to consider the Veteran's uncontradicted lay statements that his right knee pain began in service and has continued to the present, and appear to instead rely on the absence of treatment records after separation from service as the basis for the rationale.  See Buchanan, 451 F.3d 1337; see also Dalton, 21 Vet. App. 23.

The Board also finds that it is unclear whether the Veteran had a preexisting left knee disability at the time of his entrance into service.  When a defect, infirmity, or disorder is noted on the enlistment examination, the presumption of soundness never attaches, and the only benefits that can be awarded are for aggravation pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  While the Veteran was noted to have undergone a left knee arthroscopy prior to entrance into service, examination at that time revealed a negative examination and the lower extremities were noted to be normal.  As such, the Board requires an opinion to address whether the medical evidence indicates that the Veteran actually had a left knee defect or infirmity at the time of entrance into service, and whether such disorder worsened beyond the natural progression during service.

The Board also requires that the medical opinion address whether the Veteran's right or left knee disabilities have been aggravated by a service-connected disability or by a bilateral ankle disorder.  Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury, including the degree of disability resulting from aggravation of a disability by a service-connected disability.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  As the Veteran and his representative have asserted that the Veteran's knee disorders have been aggravated by his service-connected back disability and his claimed ankle disabilities, this must also be addressed.

The Board therefore remands these issues in order to obtain a new VA examination and opinion prior to further adjudication.

III.  Sinus Disorder

The Veteran claims that he has a sinus disorder that was caused by exposure to irritants during his active duty service.  The Veteran testified in March 2015 that he never had sinus problems prior to entering the military, and that, in service, he was exposed to burn pits and burning oil wells in Saudi Arabia.  See Board Hearing Tr. at 37-38, 45.  He stated that he was treated in service for sinus problems, and that after service he self-medicated until he later sought treatment, possibly in 1994 and 2008.  Id. at 39-42, 50.  The Veteran's spouse submitted a statement in August 2012 stating that she has known the Veteran since 1992 and that he has had headaches caused by a sinus condition and has snored since soon after she met him.

The Veteran's service Treatment Records show that his May 1987 entrance examination found the sinuses to be normal.  On the May 1987 Report of Medical History, the Veteran notes having previously had sinusitis.  In May 1990, the Veteran was treated for a sore throat that felt like the flu.  In June 1992, the Veteran was treated for a runny nose and sinus pain.  He was noted to have possible allergies.  In August 1993, the Veteran reported neck and throat pain and was treated for a viral syndrome.  In a June 2004 Report of Medical History, the Veteran denied any chronic cough, sinusitis, hay fever, or frequent colds.  On the June 2004 entrance examination, his sinuses were found to be normal.  In a September 2007 Report of Medical History, the Veteran denied ever having had sinusitis, a chronic cough, hay fever, or frequent colds.  The September 2007 separation examination noted normal sinuses.

The Veteran underwent a VA examination in May 2011, at which time he reported that his rhinitis began in service, he was given medication for allergies in 1992, and has continued to have problems since.  The examiner diagnosed the Veteran with allergic rhinitis and found no sign of sinusitis.  He opined that the Veteran's rhinitis is not caused by or a result of a service-connected condition, but did not provide any rationale for this finding.

As the May 2011 VA examiner did not provide any rationale for their findings, the Board finds that an additional medical opinion is needed prior to adjudication of this issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA is obligated to provide an adequate examination once it chooses to provide one.); Bloom v. West, 12 Vet. App. 185, 187 (1999) (much of a medical opinion's probative value is found in its rationale supporting the conclusion); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

IV.  Left Thumb Sprain

The Veteran is also seeking a compensable rating for his service-connected left thumb sprain.  At the March 2015 Board hearing, the Veteran stated that he was unable to fully bend his thumb or to grasp objects and that he has numbness when he grabs something for a long period of time.  See Board Hearing Tr. at 101, 105.  He and his representative indicated that ankylosis of the thumb and finger had been found at the January 2014 VA examination.  Id. at 103.  The representative also stated that the Veteran has been prescribed a wrist brace to support his thumb.  Id. at 104.  The Veteran stated that his symptoms have become worse since the January 2014 VA examination.  Id. at 108.

The Veteran was afforded a VA examination in January 2014.  He reported that he had no medical care outside of VA and that he was right-handed.  The Veteran reported having flare-ups of increased pain when grasping, holding, or twisting, noting that such pain occurred several times a day.  He reported that it affected his prior work as a mechanic due to hand cramps, pain, and weakness, which limited his activities if the left thumb was involved.  On physical examination, there was limitation of motion or evidence of painful motion, but no gap between the thumb pad and the fingers or the fingertips and the palm.  The Veteran was able to perform repetitive use testing, which caused additional limitation of motion, but no gap between the thumb pad and the fingers.  Range of motion testing found flexion to 15 degrees, lateral and medial angulation to 15 degrees; rotation was slow and limited to a total of 45 degrees.   The Veteran reported having pain with all thumb movements.  Muscle strength testing found active movement against some resistance, and there was ankylosis of the interphalangeal joint in extension, which resulted in limitation of motion of other digit or interference of function of the hand.

The Veteran's VA treatment records show that, in October 2013, he complained of pain, limited motion, and increased swelling in his left hand.

Because the Veteran has asserted that his symptoms are more severe than those shown on prior examination, a new VA examination is warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (holding that when the record does not adequately reveal the current state of the claimant's disability, the statutory duty to assist requires a thorough and contemporaneous medical examination, which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran also visibly demonstrated at his March 2015 that he had a gap of the thumb caused by ankylosis; this must be addressed in the VA examination, as it appears to be worsened symptomatology than that shown at the January 2014 VA examination, and it directly affects whether the Veteran could be eligible for a higher rating under either Diagnostic Code 5224 or Diagnostic Code 5228.  38 C.F.R. § 4.71a, Diagnostic Codes 5224, 5228 (2015).

V.  Lumbar Strain

The Veteran's service connected lumbar strain is currently rated as 20 percent disabling.  He testified in March 2015 that his symptoms have worsened since his last VA examination.  See Board Hearing Tr. at 111, 122.  He stated that he has nonstop back pain, that he requires a transcutaneous electrical nerve stimulation (TENS) unit and a back brace, and that his prior VA examination was not an accurate representation of his back disability because the examiner did not acknowledge the severity of his pain during the range of motion testing.  Id. at 111-114.  The Veteran also reported having back pain that radiates down his legs, as well as numbness and radiculopathy.  Id. at 117, 122-123.

The Veteran's VA treatment records show occasional complaints of low back pain, and in April 2013, he was fitted for a lumbar sacral support brace.

At the May 2011 VA examination, the Veteran was found to have left leg decreased motor power, and a January 2012 addendum opinion found that the left leg weakness was not secondary to the Veteran's low back disability and that there was no lower extremity peripheral nerve pathology.  A July 2012 private evaluation found that the Veteran had lower extremity radiculopathy, which was likely proximal to his lumbar spine impairment.

The Veteran also underwent a VA examination in December 2013.  The Veteran reported that he worked as a contractor until 2012 when his pain increased and that he had to quit working due to his back pain and medications.  The Veteran was noted to be using a cane and back support.  He reported that he had an automobile accident in 2008, but denied any injury due to the accident.  He reported pain all the time and no ability to bend back without pain in any direction.  The Veteran refused to move in any direction for range of motion testing because it would hurt.  It was noted that the Veteran was able to sit and rise from the chair and tables without any signs of difficulty, he could remove his shoes, and during his x-ray, he laid down and turned easily.  He refused any repetitive motions.  The examiner noted that the Veteran did have functional impairment due to pain on movement, but also noted that the Veteran moved well to and from a sitting position freely.  There was no localized tenderness or pain to palpation.  Guarding and/or muscle spasm was noted as being present, but did not result in abnormal gait or spinal contour, and the examiner remarked that he found no palpable spasm.  Muscle strength testing found normal strength in the hips and great toes, and active movement against some resistance in the bilateral knee extension and ankle plantar flexion and dorsiflexion.  The examiner noted that decreased muscle strength was caused by restriction of braces of the ankles and knees.  There was no muscle atrophy or radicular pain or symptoms, no intervertebral disc syndrome, and reflexes and senses were normal.  Imaging studies showed no arthritis, vertebral fracture, or other significant diagnostic test findings.

The December 2013 VA examination does not provide an adequate basis for rating the Veteran's disability, as the Veteran was not able or willing at that time to perform any range of motion testing.  The Board finds that the Veteran should be afforded another opportunity to complete this testing so that his back disability can be appropriately evaluated.  There has also not been adequate assessment of the Veteran's related neurological symptoms (i.e., radiculopathy), which a July 2012 medical professional found to be related to the Veteran's spine disability.  See 38 C.F.R. § 4.71a, Note (1) (associated objective neurologic abnormalities associated with a spine disability are to be evaluated separately under an appropriate diagnostic code).  

The Board therefore finds that a new VA examination for the lumbar spine, including a neurological examination for the lower extremities, is required prior to further adjudication of the issue.  See Barr, 21 Vet. App. 303; see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

VI.  Left Shoulder Degenerative Joint Disease

The Veteran contends that his service-connected left shoulder degenerative joint disease warrants a rating higher than 10 percent.  At the March 2015 Board hearing, the Veteran's representative indicating that the Veteran's shoulder disability is getting worse.  See Board Hearing Tr. at 77.  Specifically, the Veteran stated that he had pain on any movement and was not able to lift anything.  Id. at 78.

The Veteran was afforded a VA examination of the left shoulder in May 2011, but he has now asserted that his symptoms are more severe than those shown on prior examination.  The Board therefore finds that a new VA examination of the left shoulder is warranted in order to determine the current severity of this service-connected disability.  See Palczewski, 21 Vet. App. at 181; see also Caffrey, 6 Vet. App. 381; Schafrath, 1 Vet. App. 589.
VII. Onychomycosis

The Veteran contends that his service-connected bilateral foot onychomycosis warrants an initial compensable rating.  Specifically, the Veteran testified in March 2015 that this condition was treated with immunotherapy for three months in approximately 2011.  See Board Hearing Tr. at 89, 99.  The Veteran also stated that his condition has gotten worse since his last VA examination.  Id. at 97.

The Veteran's VA treatment records show a September 2012 consultation for recalcitrant onychomycosis.  It was noted that he had taken a three month course of Lamisil, an oral antifungal medication, which cleared only two toenails.  

In May 2011, the Veteran attended a VA examination and was diagnosed with onychomycosis, but the examiner noted that he had not received immunosuppressive drugs or systemic therapy for this disorder.  Since this examination, the Veteran's VA treatment records show that he has been treated with oral medication that may constitute systemic therapy.  See 38 C.F.R. § 4.118, Diagnostic Codes 7815-7817, 7820 (2015); see also Johnson v. McDonald, 27 Vet. App. 497, 500 (2016) (finding that corticosteroids may be an example of "systemic therapy" even when topical).  As the medical evidence indicates, and the Veteran has asserted, that his condition has worsened since the May 2011 VA examination, the Board finds that a new VA examination is warranted.  See Palczewski, 21 Vet. App. at 181; see also Caffrey, 6 Vet. App. 381; Schafrath, 1 Vet. App. 589.

VIII.  TDIU

At the March 2015 Board hearing, the Veteran testified that he stopped working in 2012 and that he was told by a VA examiner that his left thumb disability affected his ability to perform his work.  See Board Hearing Tr. at 101-102, 134.  The Veteran stated that, since service, he worked as a truck driver and did maintenance, and that this work requires the use of his hands.  Id. at 125-126.  He also stated that he was unable to do fully sedentary work because he has to alternate between sitting and standing and that his psychiatric medicine affected his concentration.  Id. at 127-128.

The issue of entitlement to a TDIU is inextricably intertwined with the remanded issues discussed above, and therefore this issue must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Additionally, considering the complex disability picture of the Veteran, who is currently service-connected for posttraumatic stress disorder (PTSD), lumbar strain, left shoulder degenerative joint disease, left thumb strain, and onychomycosis, the Board finds that a social and industrial survey is necessary to determine whether these disabilities prevent the Veteran from maintaining substantially gainful employment.

IX.  Treatment Records

The record indicates that the Veteran has received regular VA medical treatment at the Fayetteville VA Medical Center until 2013, when he moved and began receiving care through the Alexandria VA Health Care system and its affiliated facility, the Lafayette Clinic.  All treatment records dated since December 2014 should be obtained and associated with the claims file.  The Veteran also testified that he may have received treatment for sinusitis in 1994, although he did not specify where this treatment occurred.  See Board Hearing Tr. at 42.  The Veteran should be asked to identify the facility where he received treatment and to submit this evidence or authorization to obtain this evidence if necessary.

The Veteran also testified that he has been treated by a private physician at Cape Fear Pathology.  Id. at 83, 91.  The Veteran further stated that he has attended rehabilitation treatment for his knees at a clinic in New Iberia, Louisiana.  See id. at 72.  The record also indicates that the Veteran had knee surgery at Iberia General in 1983 and that, in April 2015, he was hospitalized at Our Lady of Lourdes Hospital in Lafayette, Louisiana.  Although some of these medical records have been submitted, the Veteran should be asked to submit any additional private medical or psychiatric treatment records, or authorization to obtain such records, as such records are relevant to his claims, including entitlement to a TDIU.  All relevant records should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any more relevant private medical records of treatment related to the claims on appeal, including any treatment from: (1) Iberia General in 1983; (2) the rehabilitation clinic in New Iberia, Louisiana; (3) Cape Fear Pathology, and (4) Our Lady of Lourdes Hospital.  If the Veteran provides a completed release form authorizing VA to obtain any treatment records, efforts to obtain such records should be made.

2.  Obtain from the Alexandria VA Health Care system and its affiliated facility, the Lafayette Clinic, all outstanding, pertinent records of treatment of the Veteran since December 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) and associate all records with the claims file.

3.  After completing (1) and (2), schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any current bilateral ankle and bilateral knee disabilities, as well as the nature, extent, and severity of his service-connected left thumb, left shoulder, and low back disorders.  All records in VBMS and Virtual VA should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review. 

After conducting a physical examination of the Veteran and performing all clinically-indicated diagnostic testing, the examiner is asked to address the following:

(a) What are the Veteran's current diagnoses pertaining to the right and left ankles?

(b) For each diagnosis of the right or left ankle, is it at least as likely as not (50 percent or greater probability) that the disorder had its clinical onset during active service or is related to any in-service disease, event, or injury?  

In providing the above opinion, the examiner should acknowledge and discuss the significance, if any, of the Veteran's assertions that: (1) he injured his left ankle during field exercises in service and has had clicking and popping since that time, and (2) he sprained his right ankle during service and has had continuous pain since.  The examiner should also acknowledge and discuss the significance, if any, of the Veteran's service treatment records, which include: (1) October 1988 treatment for left ankle sprain, (2) November 1988 treatment for ankle pain, and (3) May 1992 treatment for right ankle sprain.

(c) What are the Veteran's current diagnoses pertaining to the right and left knees?

(d) For each diagnosis of the right knee, is it at least as likely as not (50 percent or greater probability) that the disorder had its clinical onset during active service or is related to any in-service disease, event, or injury?  

In providing the above opinion, the examiner should acknowledge and discuss the significance, if any, of the Veteran's assertions that he twisted his right knee in 1990 while coming off of a vehicle and has had continuous pain, swelling, and flare-ups since that time.  The examiner should also acknowledge and discuss the significance, if any, of the Veteran's service treatment records, which include September 1990 treatment for right knee pain, with mild lateral collateral ligament sprain suspected.

(e) Did the claimed left knee condition, which was not noted upon entry into service, "clearly and unmistakably" (obviously and manifestly) exist prior to the Veteran's entry into military service?

(f) If the answer to question (e) is "Yes," was the claimed left knee condition "clearly and unmistakably" (obviously or manifestly) not aggravated by military service?

In providing the opinions to (e) and (f), the examiner should acknowledge and discuss the significance, if any, of the Veteran's assertions that he had no serious problems with his knee prior to service other than a single acute injury that resolved without residuals, and that he aggravated his knee in service due to physical training and frequent bending while working as a mechanic.

(g) If the answer to either (e) or (f) is "No," assume for the purposes of answering the following question that the claimed left knee condition did not exist prior to service.  Is it "at least as likely as not" (50 percent or greater probability) that the claimed condition was incurred in or caused by an in-service injury, event, or disease?  

(h) For each diagnosis of the right and left knee, is it at least as likely as not that the condition is proximately due to or the result of his service-connected lumbar strain or by his claimed bilateral ankle disorder?

(i) If the answer to question (h) is "No," is it at least as likely as not (50 percent or greater probability) that his service-connected lumbar strain or claimed bilateral ankle disorder aggravated the right/left knee condition?  In this special context, "aggravation" has occurred when it has been medically determined that the claimed condition has undergone an identifiable permanent increase in severity that was proximately due to or the result of his service-connected lumbar strain or his claimed bilateral ankle disorder.  

(j) Please evaluate the current severity of the Veteran's left thumb sprain symptoms.  The examiner should conduct any relevant range of motion testing relating to the left thumb, and discuss any findings, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  

(k) Please evaluate the current severity of the Veteran's lumbar strain symptoms.  The examiner should conduct any relevant range of motion testing, and discuss any findings, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  

(l) Please evaluate the current severity of the Veteran's left shoulder symptoms.  The examiner should conduct any relevant range of motion testing, and discuss any findings, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing (1) and (2), schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current sinus disorder.  All records in VBMS and Virtual VA should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review. 

After conducting a physical examination of the Veteran and performing all clinically-indicated diagnostic testing, the examiner is asked to address the following:

(a) What are the Veteran's current diagnoses pertaining to a sinus disorder?  Does the Veteran have a current diagnosis of sinusitis or chronic rhinitis?

(b) For each diagnosis found to be present, is it at least as likely as not (50 percent or greater probability) that the disorder had its clinical onset during active service or is related to any in-service disease, event, or injury?  

In providing the above opinion, the examiner should acknowledge and discuss the significance, if any, of the Veteran's assertions that his sinus problems first began when he was exposed to burn pits and burning oil wells in Saudi Arabia and his wife's assertions that the Veteran has had sinus problems and headaches since 1992.  The examiner should also acknowledge and discuss the significance, if any, of the Veteran's service treatment records, which include: (1) May 1990 treatment for flu symptoms, (2) June 1992 treatment for sinus pain and a runny nose, and (3) August 1993 treatment for a viral syndrome.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After completing (1) and (2), schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected onychomycosis of bilateral feet.  All records in VBMS and Virtual VA should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review. 

Provide comprehensive findings regarding the current severity of the Veteran's onychomycosis.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Consideration must also be given to the Veteran's assertions and medical evidence indicating that he has had oral immunotherapy medication to treat this disorder.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  After completing (1)-(5), arrange for the Veteran to undergo a social survey, administered by a social worker (or other appropriate evaluator), to evaluate the impact of his service-connected disabilities on his ability to interact with others and function in an industrial setting, in accordance with M21-1, III.iv.3.A.10.  The claims file and a copy of this Remand should be made available to the examiner.  The survey report should be prepared and associated with the Veteran's claims folder.

As part of the social and industrial survey, the examiner is asked to provide a detailed review of the Veteran's pertinent medical history and current complaints and the impact of those on his employability.  The examiner must comment on the functional impairment caused solely by the service-connected disabilities and fully consider and explain the importance of the Veteran's education and occupational experience.  Please discuss the Veteran's assertions that he is unable to perform a sedentary job because he needs to alternate between sitting and standing and has difficulty concentrating due to his psychiatric medication.

A comprehensive rationale must be provided for any opinion offered.

7.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




